Citation Nr: 0948742	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include actinic keratosis.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

4.  Entitlement to service connection for a headache disorder 
secondary to service-connected degenerative arthritis of the 
cervical spine.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for right knee degenerative arthrosis.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for left knee degenerative arthrosis.  

7.  Entitlement to an increased evaluation for cervical spine 
degenerative arthritis, including C5-C6 radiculopathy of the 
left side of the neck and left shoulder and torso, currently 
rated as 30 percent disabling.  

8.  Entitlement to an increased evaluation for lumbar spine 
degenerative arthritis, currently rated as 20 percent 
disabling.  

9.  Entitlement to an increased evaluation for bilateral pes 
cavus, currently rated as 0 percent disabling.  

10.  Entitlement to an increased evaluation for a bilateral 
hearing loss disability, currently rated as 0 percent 
disabling.  

11.  Entitlement to an increased rating for right lower 
extremity status post operative varicose veins, currently 
rated as 10 percent disabling.  

12.  Entitlement to increased rating of posttraumatic stress 
disorder (PSD), anxiety and depression, currently rated as 70 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to October 
1960 and from October 1963 to April 1984.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

In the May 2005 rating decision, the agency of original 
jurisdiction (AOJ) increased the evaluation for service-
connected degenerative arthritis, to include C5-C6 
radiculopathy to the left side of the neck and left shoulder 
and torso to 30 percent , increased the evaluation for 
service-connected lumbosacral spine degenerative arthritis to 
20 percent and increased the evaluation for service-connected 
status post-operative varicose veins of the right lower 
extremity to 10 percent.  In addition, in October 2006, the 
AOJ assigned a separate 10 percent evaluation for right knee 
arthrosis and a separate 10 percent evaluation for left knee 
arthrosis.  The Board notes that since the increases and 
assignment of separate evaluations did not constitute a full 
grant of the benefits sought, the increased rating issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In addition, in the October 2006 rating decision, the AOJ 
granted service connection for tinnitus.  This represents a 
full grant of the benefits sought in regard to that issue.  

The Veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing has been associated with the claims file.  The 
Board notes that at the hearing, the Veteran's representative 
stated that peripheral neuropathy of the upper extremities 
and peripheral neuropathy of the lower extremities were 
separate claims.  Transcript at 4 (2008).  

The issues of entitlement to service connection for a skin 
disorder, to include actinic keratosis, entitlement to 
service connection for peripheral neuropathy of the upper 
extremities, entitlement to service connection for peripheral 
neuropathy of the lower 

extremities, entitlement to service connection for a headache 
disorder secondary to service-connected degenerative 
arthritis of the cervical spine, entitlement to an initial 
evaluation in excess of 10 percent for right knee 
degenerative arthrosis, entitlement to an initial evaluation 
in excess of 10 percent for left knee degenerative arthrosis, 
entitlement to an increased evaluation for cervical spine 
degenerative arthritis, including C5-C6 radiculopathy to the 
left side of the neck and left shoulder and torso, currently 
rated as 30 percent disabling, entitlement to an increased 
evaluation for lumbar spine degenerative arthritis, currently 
rated as 20 percent disabling, entitlement to an increased 
evaluation for bilateral pes cavus, currently rated as 0 
percent disabling, entitlement to an increased evaluation for 
a bilateral hearing loss disability, currently rated as 0 
percent disabling, entitlement to an increased rating for 
right lower extremity status post operative varicose veins, 
currently rated as 10 percent disabling being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On June 16, 2008, prior to the promulgation of a decision in 
the appeal in regard to entitlement to an increased 
evaluation for PSD, the Board received notification from the 
Veteran that a withdrawal of the appeal in regard to the 
issue of entitlement to an increased evaluation for PSD is 
requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for in regard to 
entitlement to an increased rating for PSD by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn the appeal in 
regard to an increased rating for service-connected PSD and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal in regard to 
entitlement to an increased rating for PSD and it is 
dismissed.


ORDER

The appeal in regard to the issue of entitlement to an 
increased rating for service-connected PSD is dismissed.


REMAND

In this case, the Veteran is seeking service connection for 
peripheral neuropathy of the upper and lower extremities, 
headaches and a skin disorder, to include actinic keratoses, 
on a direct and/or secondary basis.  In addition, he is 
seeking initial ratings in excess of 10 percent for right 
knee arthrosis and in excess of 10 percent for left knee 
arthrosis, as well as increased ratings for the remaining 
issues on appeal.  The Board notes that in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a total 
disability rating based on individual unemployability (TDIU) 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Board notes that the record 
reflects that a total disability rating based on individual 
unemployability has been awarded, and thus, the issue will 
not be further addressed.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009).  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for an 
organic disease of the nervous system when it is manifested 
to a compensable degree within one year following discharge 
from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

38 U.S.C.A. § 1116 (West 2002 & Supp. 2009) provides that a 
veteran who served in the Republic of Vietnam during the 
period beginning January 9, 1962, and ending on May 7, 1975, 
is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange) if he has one 
of the listed Agent Orange presumptive diseases.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  These diseases must become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2009).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order 
to warrant service connection on a secondary basis for the 
claimed disorders on appeal, the evidence must show that the 
Veteran's service-connected disability either caused or 
aggravated the relevant claimed disorders on appeal.

In regard to the claims of entitlement to service connection 
on appeal, the Veteran asserts that peripheral neuropathy of 
the upper and lower extremities, a headache disorder and a 
skin disorder, to include actinic keratoses, are related to 
service and/or service-connected disability.  At the hearing, 
he testified to having had recent treatment at a VA facility 
for peripheral neuropathy and headaches.  Transcript at 6-7 
(2008).  These records have not been associated with the 
claims file.  

The Board notes that with regard to peripheral neuropathy, a 
December 2004 VA examination report for feet shows a 
diagnosis of dense peripheral neuropathy with claw toe 
deformity, bilaterally.  In addition, in a May 2006 VA 
arteries and veins examination report, the examiner stated 
that the Veteran's symptoms involved the entire distal lower 
extremities, bilaterally, and that it was more than likely 
that his leg pain was secondary to idiopathic peripheral 
neuropathy, noting that it was unlikely that varicose vein 
stripping would result in neuropathic pain and parethesias in 
the feet.  A May 2006 VA examination report for feet notes an 
incidental finding of bilateral polyneuropathy of the lower 
extremities unrelated to service-connected pes cavus.  

A June 2006 private record notes diffuse sensory-motor 
peripheral neuropathy affecting both arms and legs and 
possible Charcot-Marie-Tooth syndrome, which was noted to be 
a progressive neurologic disorder and a significant 
complication.  In another private record, dated in June 2006, 
the examiner stated that there was a concern that the 
Veteran's peripheral neuropathy was a result of exposure to 
Agent Orange, as no other cause could be identified, and 
sensory motor peripheral neuropathy was noted in association 
with cervical spine degenerative disc disease with chronic 
pain.  

On VA diabetes mellitus examination in September 2007, 
peripheral neuropathy was diagnosed and the report of 
examination notes that the Veteran had been diagnosed with 
diabetes mellitus about one year earlier, at which time he 
had symptoms of numbness and tingling.  The Board notes that 
an October 2007 rating decision reflects that service 
connection for diabetes mellitus type II associated with 
herbicide exposure has been granted.  

In regard to headaches, a June 2006 VA record notes that 
magnetic resonance imaging (MRI) of the brain was normal.  In 
a private June 2006 letter, the examiner noted that cervical 
spine degenerative disease with chronic neck pain had 
resulted in headaches.  

In addition, in regard to a skin disorder, the Board notes 
that the Veteran has a service-connected scar on the upper 
lip as a result of an excision of skin cancer.  An April 2004 
private record notes the Veteran was being treated for 
multiple actinic keratoses, and that the precancerous growths 
were caused from years of excessive sunlight exposure.  A 
November 2006 VA PSD examination report notes a history of a 
shrapnel wound above his right eye during service in Vietnam, 
and the diagnoses entered include facial scars.  A December 
2006 private report notes that the skin was normal.  

In regard to the evaluations of the service-connected 
disabilities, the Veteran testified that since the most 
recent VA examinations his symptoms related to the cervical 
spine degenerative arthritis, including C5-C6 radiculopathy 
to the left side of the neck and left shoulder and torso, 
lumbosacral spine degenerative arthritis and bilateral 
hearing loss disability, have increased in severity.  Id. at 
8-11.  The Board notes that the Veteran was afforded a VA 
audiologic examination in June 2006 and was afforded a VA 
spine examination in December 2004.  While the duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted, see VAOPGCPREC 11-95, in this 
case, the Board finds that further development is necessary 
in order to determine the current degree of impairment due to 
the service-connected cervical spine and lumbar spine 
disabilities, as well as the bilateral hearing loss 
disability.  

In addition, the Veteran testified that he was taking 
medication prescribed at a VA facility for service-connected 
varicose veins.  Transcript at 11 (2008).  Recent VA records 
of treatment in association with varicose veins have not been 
associated with the claims file.  

The Veteran further testified that symptoms associated with 
service-connected bilateral pes cavus are worse, and that he 
has additional symptoms involving the bilateral feet due to 
the service-connected pes cavus, and associated with 
neuropathy.  Id. at 12-13.  The Board notes that in a May 
2006 VA examination for feet, the toes were noted to be 
midline and abnormal weight bearing of pes cavus, 
bilaterally, was noted, along with an antalgic gate.  A July 
2006 VA record notes that the feet were normal.  A private 
record, dated in December 2006, notes partial disability due 
to pes cavus and associated problems such as hammertoe 
deformities of all toes, with notation of neuropathy of both 
feet.  

In addition, the Veteran asserts that his hearing loss 
disability is worse.  Id. at 12.  On VA audiologic 
examination in December 2004, a mild to moderate 
sensorineural hearing loss at 2000 Hertz and above on the 
right and left was noted and discrimination ability was 100 
percent correct on the right and 84 percent correct on the 
left.  A June 2006 VA treatment record notes relatively rapid 
sensorineural hearing loss and discrimination ability was 
noted to be excellent "(94%)."  On VA examination in June 
2006, mild to moderately severe sensorineural hearing loss, 
bilaterally, was noted.  In addition, a July 2006 VA record 
notes a sloping from moderate to moderately severe 
sensorineural hearing loss from 3000 to 8000 Hertz.  
Discrimination ability was 96 percent correct on the right 
and 80 percent correct on the left.  

In addition, on VA joints examination in May 2006, x-ray 
examinations of the knees were noted to show mild 
degenerative joint disease of the knees, bilaterally.  A 
December 2006 private record notes that MRI of the right knee 
showed osteoarthritic changes diffusely at the right knee 
associated with posterior horn medial meniscus and anterior 
horn lateral meniscus tears on a chronic basis.  In addition, 
MRI of the left knee was noted to show an osteochondral 
defect, lateral femoral condyle, as well as a posterior horn 
medial meniscus tear with definite evidence of diffuse 
chondromalacia.  Considerable difficulty moving from a 
sitting to a standing position due to the knees was noted and 
the examiner stated that the Veteran's knees appeared to 
contribute substantially to his ongoing disability.  The 
Veteran testified that he had recent surgery on his service-
connected left knee and that right knee surgery was pending.  
Id. at 7-8.  These records have not been associated with the 
claims file and the Board finds that further development is 
necessary in order to determine the degree of impairment due 
to the service-connected right knee arthrosis and left knee 
arthrosis.  

The Board notes that when an appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, such as in this case in regard to the 
knees, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern and separate ratings at 
different times, based on facts found, will also be 
considered.  Hart v. Mansfield, 21 Vet App 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the relevant VA 
treatment records identified at the 
hearing pertaining to peripheral 
neuropathy, a headache disorder, and a 
skin disorder, to include actinic 
keratoses, as well as records pertaining 
to right and left knee surgery, as well as 
any other relevant VA treatment records 
that have not been associated with the 
claims file.  All records obtained should 
be associated with the claims file.  

2.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of peripheral 
neuropathy, headaches and a skin disorder, 
to include actinic keratoses.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the physician provide 
an opinion in regard to the etiology of 
peripheral neuropathy of the upper 
extremities, peripheral neuropathy of the 
lower extremities, headaches and a skin 
disorder, to include actinic keratoses.  
The AOJ should request that the opinion be 
expressed in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that peripheral neuropathy of 
the upper extremities, peripheral 
neuropathy of the lower extremities, a 
skin disorder, to include actinic 
keratoses or a headache disorder is 
related to service, to include presumed 
exposure to herbicides during service, 
and/or whether any identified symptoms are 
attributable to service-connected 
disability, to include service-connected 
diabetes mellitus and service-connected 
cervical spine degenerative disc disease.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The AOJ should schedule the Veteran 
for a VA examination(s) to determine the 
degree of impairment due to the service-
connected cervical spine degenerative 
arthritis, including C5-C6 radiculopathy 
to the left side of the neck and left 
shoulder and torso, lumbosacral spine 
degenerative arthritis, right knee 
degenerative arthrosis, left knee 
degenerative arthrosis, right lower 
extremity status post operative varicose 
veins, bilateral pes cavus and a bilateral 
hearing loss disability.  The date of any 
identified increase in the degree of 
impairment due to any of the service-
connected disabilities should be reported, 
to the extent possible.  

4.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


